Judgment unanimously affirmed. Memorandum: We conclude that, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), defendant’s conviction is supported by legally sufficient evidence that defendant was in constructive possession of the stolen property (see, Penal Law § 10.00 [8]; People v Gina, 137 AD2d 555, lv denied 71 NY2d 1027; People v Calkins, 122 AD2d 452, lv denied 68 NY2d 810; People v Dennis, 88 AD2d 963; People v Hadley, 67 AD2d 259). We reject defendant’s contention that the court’s charge on constructive possession deprived him of a fair trial. (Resubmission of appeal from Judgment of Supreme Court, Erie County, Morton, J.—Criminal Possession Stolen Property, 2nd Degree.) Present—Doerr, J. P., Boomer, Pine, Lawton and Davis, JJ.